Slip Op. 99-115

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
SKF USA INC., SKF FRANCE S.A.       :
and SARMA,                          :
                                    :
                     Plaintiffs,    :
                                    :
                v.                  :   Consol. Court No.
                                    :   97-01-00054
THE UNITED STATES,                  :
                                    :
                     Defendant,     :
                                    :
THE TORRINGTON COMPANY,             :
                                    :
           Defendant-Intervenor.    :
___________________________________:

                               JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, SKF USA Inc. v. United States, 23 CIT __, Slip Op. 99-56
(June 29, 1999) (“Remand Results”), and Commerce having complied
with the Court’s remand, and no responses to the Remand Results
having been submitted by the parties, it is hereby

     ORDERED that the Remand Results filed by Commerce on September
10, 1999 are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.


                                     ______________________________
                                          NICHOLAS TSOUCALAS
                                             SENIOR JUDGE



Dated:    October 28, 1999
          New York, New York